      Case
       Case4:20-cv-02078-MWB
            4:20-cv-02078-MWB Document
                               Document207-2
                                        200 Filed
                                             Filed11/21/20
                                                   11/23/20 Page
                                                             Page11ofof10
                                                                        47




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
DONALD J. TRUMP FOR                           :       CASE NO. 4:20-CV-02078-MWB
PRESIDENT, INC., et al.,                      :
                                              :
                       Plaintiffs,            :       The Hon. Matthew W. Brann
          v.                                  :
KATHY BOOCKVAR, et al.,                       :
                                              :
                              Defendants.     :


                 MOTION TO INTERVENE PURSUANT TO RULE 24(a)
                   OF THE FED. RULES OF CIVIL PROCEDURE


       AND NOW come Intervenors Mike Kelly, Kathy Barnette, Sean Parnell, Luke Negron,

David Torres, Clay Breece, Dasha Pruett, Daryl Metcalfe, Cris Dush, Thomas Sankey, Kathy

Rapp, Robert Kaufman, Stephanie Borowicz and PA Voters Alliances, by and through their

attorneys Thomas W. King, III, and Thomas E. Breth, through Dillon McCandless King Coulter

& Graham, LLP, and allege the following:

       1.      Intervenors are residents in various counties throughout the Commonwealth of

Pennsylvania (including within the counties identified by the Boards of Elections in this suit) and

all Intervenors voted in their respective counties of residence in the 2020 General Election.

       2.      PA Voters Alliance is a Pennsylvania unincorporated association whose members

include some of the Intervenors. The PA Voter Alliance is an association with members who seek

to ensure, as part of the Association's objectives, public confidence in the integrity of

Pennsylvania's elections, in election results and election systems, processes, procedures and

enforcement and that the public officials act in accordance with the law in exercising their

obligations to the people of the Commonwealth of Pennsylvania. PA Voters Alliance asserts the

rights of its members as electors within the Commonwealth of Pennsylvania.

                                                  1
       Case
        Case4:20-cv-02078-MWB
             4:20-cv-02078-MWB Document
                                Document207-2
                                         200 Filed
                                              Filed11/21/20
                                                    11/23/20 Page
                                                              Page22ofof10
                                                                         47




        3.      Intervenors assert that Defendants' conduct violated Intervenors' First Amendment

rights by illegally discriminating against the Republican Presidential Candidate, Donald Trump,

and favoring the Democrat Presidential Candidate, Joe Biden.

        4.      Intervenors further assert that Defendants' conduct violated Intervenors' Equal

Protection rights by illegally discriminating against Republican Presidential Candidate, Donald

Trump, and in favor of Democrat Presidential Candidate, Joe Biden, with no rational reason or

purpose.

        5.      Intervenors further assert that Defendants' conduct violated Intervenors' substantive

due process rights to a fair and free election.

        6.      Intervenors further assert that they can establish a likelihood of success on the merit

of their claims based upon the evidence and expert testimony that they would present, if permitted,

to intervene.

        7.      The Supreme Court of Pennsylvania noted that the Elections Code does not provide

election officials with procedures for contacting electors and allowing electors to cure defects in

mail-in and absentee ballots:

                     "As noted herein, although the Election Code provides the procedures
             for casting and counting a vote by mail, it does not provide for the “notice and
             opportunity to cure” procedure sought by Petitioner. To the extent that a voter
             is at risk for having his or her ballot rejected due to minor errors made in
             contravention of those requirements, we agree that the decision to provide a
             “notice and opportunity to cure” procedure to alleviate that risk is one best
             suited for the Legislature." Pennsylvania Democratic Party v. Boockvar, No.
             133 MM 2020, 2020 WL 5554644, at *20 (Pa. Sept. 17, 2020); see also In re:
             November 3, 2020 General Election, 2020 WL 6252803, at *7 (Pa. Oct. 23,
             2020)

        8.      The Supreme Court expressly held that “… [U]nlike in-person voters, mail-in or

absentee voters are not provided an opportunity to cure perceived defects in a timely manner.” Id.

at p. 20.

                                                  2
       Case
        Case4:20-cv-02078-MWB
             4:20-cv-02078-MWB Document
                                Document207-2
                                         200 Filed
                                              Filed11/21/20
                                                    11/23/20 Page
                                                              Page33ofof10
                                                                         47




        9.      On November 1, 2020, Frank Dean, Director of Mail-In Elections in Montgomery

County, acknowledged that Montgomery County election officials regularly failed to comply with

the requirement to safely keep the ballots in sealed or locked containers until pre-canvassed by the

board of elections.

        10.     Director Dean confirmed that election officials daily evaluated and identified

ballots for potential defects, such as, omitted secrecy envelopes and incomplete declarations. In

addition, election officials weighed the ballot envelopes to determine whether secrecy envelopes

were contained within the outer envelopes. Under-weight ballot envelopes were segregated from

other ballot envelopes so that election official could permit electors to alter the envelopes.

        11.     The photograph below shows some of the thousands of absentee and mail-in ballots

pre-canvassed by the Board of Elections in violation of the Election Code.1 These defective ballots

were not secured in any way and were easily accessible to the public.




1
 This “Ballots for Sale” photo was taken on 11/01/2020 by Robert Gillies during a tour of the
Montgomery County mail-in ballot storage and canvass facility.
                                                   3
       Case
        Case4:20-cv-02078-MWB
             4:20-cv-02078-MWB Document
                                Document207-2
                                         200 Filed
                                              Filed11/21/20
                                                    11/23/20 Page
                                                              Page44ofof10
                                                                         47




       12.       In violation of electors' right to secrecy in their ballots, election officials used the

information gathered through their inspection of the ballot envelopes to identify the names of

electors who had cast potentially defective ballots.

       13.       With this information, the election officials accessed the Statewide Uniform

Registry of Electors ("SURE") System to compile lists of available confidential elector

information including, each elector's name, street address, email address, telephone number,

precinct, voter identification number and a description of the potential defect in the ballot envelope.

       14.       In an October 31, 2020, e-mail, Director Dean emailed the latest list of confidential

elector information to other election officials, Lee Soltysiak and Josh Stein, and wrote:




       15.       There is no authority within the Election Code that authorizes election officials to

manually alter the information contained within the SURE system for the purposes described by

Director Dean.

                                                    4
      Case
       Case4:20-cv-02078-MWB
            4:20-cv-02078-MWB Document
                               Document207-2
                                        200 Filed
                                             Filed11/21/20
                                                   11/23/20 Page
                                                             Page55ofof10
                                                                        47




       16.     In order to cancel or replace an elector's absentee or mail-in ballot, election officials

would be required to manually alter the information contained in the Commonwealth's Statewide

Uniform Registry of Electors (“SURE”).

       17.     There is no authority within the Election Code that authorizes election officials to

cancel and/or replace an elector's absentee or mail-in ballot as described by Defendant Dean.

       18.     Further, in violation of electors' right to secrecy in their ballots, election officials

used the information gathered through their inspection of the ballot envelopes to identify the names

of electors who had cast potentially defective ballots.

       19.     The Excel spreadsheet attached to Director Dean’s October 31, 2020, e-mail notes

that when mail-in or absentee ballot envelopes were found to have such defects, a limited number

of electors were provided with the opportunity to alter their ballot envelopes.

       20.     This picture shows page 1 or 124 pages that include thousands of defective ballot

envelopes that elections officials were trying to "cure" in violation of the Election Code.




                                                  5
      Case
       Case4:20-cv-02078-MWB
            4:20-cv-02078-MWB Document
                               Document207-2
                                        200 Filed
                                             Filed11/21/20
                                                   11/23/20 Page
                                                             Page66ofof10
                                                                        47




       21.     Intervenors also seek an Order from this Honorable Court directing Secretary

Boockvar to secure and cease alterations on the records of the SURE System with respect to the

2020 Presidential Election and to prevent the wholesale elimination of the evidence contained on

the SURE System as part of a plan to replace the System, at least while election contests/suits are

pending. The Secretary of State has otherwise publicly announced her office’s intention to proceed

with plans to eliminate the SURE System.

       22.     Despite the clear legal prohibition against efforts to "cure" absentee and mail-in

ballot envelopes, Defendant Boockvar issued guidance just hours before Election Day directing

county boards of elections to provide electors who have cast defective absentee or mail-in ballots

with provisional ballots and to promptly update the SURE system.

       23.     Deputy Secretary for Elections and Commissions of the Commonwealth issued an

email which stated:




                                                6
       Case
        Case4:20-cv-02078-MWB
             4:20-cv-02078-MWB Document
                                Document207-2
                                         200 Filed
                                              Filed11/21/20
                                                    11/23/20 Page
                                                              Page77ofof10
                                                                         47




       24.     In order to obtain a provisional ballot on Election Day, an elector who previously

requested an absentee or mail-in ballot must sign an affidavit stating "I do solemnly swear or affirm

that my name is … and that this is the only ballot that I cast in this election." 25 P.S. §3146.8; 25

P.S. §3050.

       25.     If an elector has already submitted an absentee or mail-in ballot and that ballot was

received by his or her county board of elections, the elector cannot truthfully affirm that the

provisional ballot is the only ballot cast by them in the election. The provisional ballot is in fact a

second ballot cast by them.

       26.     Defendants’ actions appear to be coordinated with the Democratic Party that

apparently considered the matter to be URGENT.




                                                  7
       Case
        Case4:20-cv-02078-MWB
             4:20-cv-02078-MWB Document
                                Document207-2
                                         200 Filed
                                              Filed11/21/20
                                                    11/23/20 Page
                                                              Page88ofof10
                                                                         47




           27.   Intervenors assert that there were almost 100,000 provisional ballots cast in the

2020 General Election.

           28.   Intervenors will produce two expert witnesses whose reports are attached hereto

and marked Exhibit “A” and “B”.           Such experts will identify significant and dispositive

discrepancies/error or misconduct which would call into questions the results of the Presidential

Election in Pennsylvania. If the Intervenors’ Motion is granted, they will file the Pleading marked

as Exhibit “C” and attached hereto. Intervenors will also produce various fact witnesses to

substantiate the assertions made in the Motion to Intervene and in the pleading attached hereto.

           29.   In addition, Defendant Kathy Boockver, without statutory authorization or legal

authority, provided select organizations that have close ties to the Democratic Party and common

goals, to directly access to the Commonwealth's SURE System. Defendant Boockvar is quoted as

stating:




           30.   Finally, Intervenors assert that they would be irreparably harmed if an improperly

elected President of the United States is sworn in violation of the United States Constitution.




                                                 8
      Case
       Case4:20-cv-02078-MWB
            4:20-cv-02078-MWB Document
                               Document207-2
                                        200 Filed
                                             Filed11/21/20
                                                   11/23/20 Page
                                                             Page99ofof10
                                                                        47




       31.     In light of the massive nature of Defendants' illegal conduct, it would be an historic

constitutional violation of massive proportions to allow Democrat Presidential Candidate Biden to

take office based upon election results within the Commonwealth of Pennsylvania that cannot be

properly and legally certified as accurate.

       32.     Intervenors can establish that a significant number of the votes cast by absentee and

mail-in ballots were directly impacted by Defendants' illegal and inappropriate conduct.

       33.     Intervenors can establish that a significant number of the votes cast by provisional

ballots were directly impacted by Defendants' illegal and inappropriate conduct.

       34.     The votes cast using voting machines on Election Day more accurately reflect the

will of electorate within the Commonwealth because these votes were less susceptible to

Defendants' illegal and inappropriate conduct.

       WHEREFORE, showing the above, the proposed Intervenors pray this Honorable Court

for an Order granting their Motion to Intervene, and as set forth herein.

                                                     Respectfully submitted,

 Dated: November 21, 2020                            /s/ Thomas W. King, III
                                                     Thomas W. King, III (PA I.D. No. 21580)
                                                     Email: tking@dmkcg.com
                                                     Thomas E. Breth (PA I.D. No. 66350)
                                                     Email: tbreth@dmkcg.com
                                                     Special Counsel for the Amistad Project
                                                     of the Thomas More Society
                                                     Dillon, McCandless, King, Coulter
                                                     & Graham, L.L.P.
                                                     128 West Cunningham Street
                                                     Butler, PA 16001
                                                     Telephone: (724) 283-2200
                                                     Facsimile: (724) 283-2298
                                                     Counsel for Intervenors

                                                     /s/ Timothy P. Griffin
                                                     Timothy P. Griffin (VA. I.D. No. 83195)*

                                                 9
Case
 Case4:20-cv-02078-MWB
      4:20-cv-02078-MWB Document
                         Document207-2
                                  200 Filed
                                       Filed11/21/20
                                             11/23/20 Page
                                                       Page10
                                                            10ofof10
                                                                   47




                                   Email: tgriffin@thomasmoresociety.org
                                   Special Counsel for the Amistad Project
                                   of the Thomas More Society
                                   Thomas More Society
                                   Amistad Project
                                   115 Sandiges Road
                                   Amherst, VA 24521
                                   Telephone: (434) 660-6198

                                   *Pro Hac Vice Pending




                                 10
             Case
              Case4:20-cv-02078-MWB
                   4:20-cv-02078-MWB Document
                                      Document207-2
                                               200-1 Filed
                                                      Filed11/23/20
                                                            11/21/20 Page
                                                                      Page11
                                                                           1 of 5
                                                                                47


EXHIBIT “A”


              EXPERT REPORT ON PA MAIL-IN BALLOTS
                                             Dr Steven J Miller


EXECUTIVE SUMMARY
The analysis was performed on a data set provided by Matt Braynard and his firm, External Affairs, Inc, and the
analysis is predicated on the assumption that the responders are a representative sample of the population of
registered Republicans in Pennsylvania for whom a mail-in ballot was requested but not counted, and responded
accurately to the questions during the phone calls. As of November 16th, 2020, there were 165,412 mail-in ballots
requested by registered PA Republicans that had not arrived to be counted. Around 18,000 people on this list were
called and around 3000 answered up to four questions. These responses are used to estimate how many of these
165,412 ballots were requested by someone other than the named person, and to estimate how many of these ballots
were mailed back but not received.

   •   Estimate of how many of the 165,412 uncounted mail-in ballots were requested in the name of a registered
       Republican by someone other than that person: 40,875.
   •   Estimate of how many of the 165,412 uncounted Republican ballots that the requester returned but were not
       counted: 44,892.
Doing a more detailed analysis with confidence intervals, I estimate that with a reasonable degree of mathematical
certainty (based on the data I received being accurate and a representative sample of the population) the number
of the 165,412 mail-in ballots requested by someone other than the registered Republican is at least 37,000, and
the number of the 165,412 mail-in ballots requested by registered Republicans and returned but not counted is at
least 38,910.

   •   Extrapolating from the survey responses, we estimate about 40% who had requested a mail-in ballot believe
       they returned it but it had not been counted by the 16th, nearly two weeks after the election.

   •   The analysis is based on responses from a data set drawn from 165,412 registered Republican voters who
       had a mail-in ballot requested in their name but not counted in the election. We estimate on the order of
       41,000 of these ballots were requested by someone other than the proper voter. Who made such requests,
       and why? One possible explanation is that ballots were requested by others. Another possible explanation is
       that a large number of people requested ballots and forgot they did so later. Again, the conclusions above
       are based on the data provided being both accurate and a representative sample.




                                                        1
             Case
              Case4:20-cv-02078-MWB
                   4:20-cv-02078-MWB Document
                                      Document207-2
                                               200-1 Filed
                                                      Filed11/23/20
                                                            11/21/20 Page
                                                                      Page12
                                                                           2 of 5
                                                                                47

DETAILED ANALYSIS
I received a data set of responses to a phone survey given to people who are registered Republicans in PA. These
people were contacted because there was a mail-in ballot requested in their name for the November 2020
election, but the ballot had not arrived to be counted as of November 16th, 2020; there are 165,412 such ballots.
In the analysis below I will always make conservative choices (i.e., choices leading to smaller values) when there
are multiple ways to interpret the data.
I assume that the people who responded are a representative sample of this population, and responded
accurately in the call. Around 20,000 of the people called did not respond; most of the calls went to answering
machines (around 14,000), had people refuse to talk (around 3000), or there was a bad number / language
barrier (about 3500). There were 2684 people who answered the call on November 9 th or 10th, saying either
they were the person asked for or wanting to know what the call was about. These respondents were then asked
several questions.
The first question was whether or not they had requested a mail-in ballot; 1114 said they did, and 36 were a
household member confirming the ballot request. Thus 1150 of the 2684 confirmed requesting a ballot. A
sizeable number said they did not request a ballot: 531 said they did not while another 25 were a household
member stating no mail-in ballot was requested. This sums to 556 people stated that no ballot was requested.
Of the remaining 978 people, 343 either hung up, refused to talk, or said the person asked for is not available
to talk; these 343 people were not asked subsequent questions, though there were also 91 people who said
they were unsure if they had requested a ballot were asked the next question. The remaining 544 people
answered that they voted in person and were not asked any additional questions; this response complicates
the analysis as you cannot vote in person if you mail-in a ballot unless you bring the ballot to be cancelled. From
the response ‘voted in person at the polls’ it is unclear if they requested a mail-in ballot; we will thus do the
analysis assuming both they all requested and assuming none of them requested.
We have 1241 people moving on to Question 3 (those who answered yes, had a family member answer yes, or
were unsure). Of these, 463 mailed back their ballot (though there is no record of their ballot being received;
452 said they mailed back their ballot and 11 were family members saying it was mailed) and 643 said they had
not mailed back their ballot (632 said they had not, 11 had family members say it was not mailed). The
remaining people were unsure, refused to speak, hung up, or were not the right person.
Our goal is to try to estimate the number of mail-in ballots in PA from these responses with these two issues.
We start with the 165,412 people who were recorded as having requested a mail-in ballot but no ballot had
arrived. From Question 2 there were 1150 who confirmed requesting a ballot and 556 who did not (this is
ignoring the 91 who were unsure and the 544 who said they voted in the polls). Thus we have 556 out of 1706
who said the did not request a ballot but one was requested in their name, which is about 32.59% or 53,909
ballots. To be conservative, we include the 544 people who answered Question 2 by saying they voted in person
at the polls. If we assume all of these people brought their ballots with them to be voided, this raises the
denominator from 1706 to 2250 for a percentage of around 24.18% (down from the 32.59% before). If we
extrapolate this number to the 165,412 ballots we now have 40,875 ballots across PA that were requested by
someone other than the person in whose name they were recorded.
We now turn to estimating the number of mail-in ballots requested by registered Republicans who thought they
returned them but which have not arrived and been counted (as of November 16 th, 2020). From the responses,

                                                        2
              Case
               Case4:20-cv-02078-MWB
                    4:20-cv-02078-MWB Document
                                       Document207-2
                                                200-1 Filed
                                                       Filed11/23/20
                                                             11/21/20 Page
                                                                       Page13
                                                                            3 of 5
                                                                                 47

463 people out of 1150 (or around 40.26%) said they had requested a ballot and sent it back; however, these
ballots have not been counted. We need to figure out what number to apply this percentage to. We adopt a
conservative approach and from the 165,412 ballots we now remove the estimated 53,909 (the largest of all
our numbers) ballots that were not requested by registered Republicans in their name to get there were 111,503
ballots requested by registered Republicans in PA. Multiplying this by 40.26% yields 44,892 Republican ballots
that the requesters returned but were not counted. If instead we remove the lower estimate of 40,875 ballots
(for the number of ballots requested in someone’s name but not by them) and subtract that from 165,412 we
get 120,520 ballots requested by registered Republicans in PA. Multiplying this by 40.26% yields 48,522
Republican ballots that the requester returned but were not counted.




EXTENSION: CONFIDENCE INTERVALS
We can do a more detailed analysis and obtain confidence intervals; we will be conservative and take the lower
values. If we have a large number of data points (usually more than 30 suffice; as we are in the hundreds to
thousands there are no concerns) and we observe in a sample of size n of a population of size N that x have a
property, we can extrapolate that to how many in the entire population have the property.
The simplest estimate is that the proportion in the sample with the property is p = x/n. so the number in the
entire population is just pN = x N / n. The difficulty with that is small errors in our estimate of the proportion in
the sample scale. Thus we frequently construct 95% and 99% confidence intervals.
If each person from the population of size N is independently chosen to be in the sample of size n, and each
person has the same probability p of having the desired property, then the number of people in the sample with
the property can be approximated by a normal distribution. We have 95% of the mass of the normal is within
1.96 standard deviations of the mean, and 99% is within 2.576 standard deviations. This leads to the following
confidence intervals, where below p is the observed sample proportion having the property (p = x/n):

                                                                   𝑝(1−𝑝)                         𝑝(1−𝑝)
   •   95% confidence interval for the probability: 𝑝 − 1.96 √                    to 𝑝 + 1.96 √
                                                                        𝑛                           𝑛

                                                                       𝑝(1−𝑝)                        𝑝(1−𝑝)
   •   99% confidence interval for the probability: 𝑝 − 2.576 √                    to 𝑝 + 2.576 √
                                                                            𝑛                           𝑛

Once we have these, we can extrapolate to the entire population by multiplying by N:

                                                             𝑝(1−𝑝)                         𝑝(1−𝑝)
   •   95% for the number with property: 𝑝 − 1.96 𝑁 √                   to 𝑝 + 1.96 𝑁 √
                                                               𝑛                              𝑛

                                                                𝑝(1−𝑝)                               𝑝(1−𝑝)
   •   99% for the number with property: 𝑝𝑁 − 2.576 𝑁 √                         to 𝑝𝑁 + 2.576 𝑁 √
                                                                   𝑛                                    𝑛




We now apply this to our problem. For the first question, we had either 556 out of 1706 who said they did not
request a ballot but we know one was requested in their name, or (including the 544 who said they voted in
person) we have 556 out of 2250.


                                                         3
             Case
              Case4:20-cv-02078-MWB
                   4:20-cv-02078-MWB Document
                                      Document207-2
                                               200-1 Filed
                                                      Filed11/23/20
                                                            11/21/20 Page
                                                                      Page14
                                                                           4 of 5
                                                                                47

   •   95% confidence interval for the probability: [30.46%, 34.92%] or [22.93%, 26.49%],
   •   99% confidence interval for the probability: [29.76%, 35.62%] or [22.37%, 27.05%].
We can use this to estimate the number of ballots requested by someone other than the registered Republican:
    • 95% confidence interval for such ballots: [50,380, 57,755] or [37927, 43823],
    • 99% confidence interval for such ballots: [49,222, 58,914] or [37001, 44750].
Thus our conservative estimate is there are at least 37,000 ballots requested by someone other than the voter,
assuming the data is accurate and the responders are a representative sample.


We can apply a similar analysis to the number of ballots that responders said were returned but were not
received. Here we have 463 of 1150 registered Republicans saying they had requested and returned a ballot,
but as of November 16th, 2020 no ballot in their name had arrived to be counted. It is easy to construct 95% and
99% confidence intervals for these probabilities (we observed 40.26%).

   •   95% confidence interval for the probability: [37.43%, 43.10%],
   •   99% confidence interval for the probability: [36.54%, 43.99%].
To estimate a 95% or 99% confidence interval we need to know how many ballots to remove from the 165,412.
We can compute this many different ways, but in the interest of obtaining the most conservative estimate we
subtract the largest number, 58,914, and use the smallest percentage, 36.54%, which gives
simplest, widest range we can look at the high and low values from the above analysis of what to subtract from
165,412: 37,001 and 58,914. Thus using the lower value of the 99% confidence interval values we obtain that to
a reasonable level of mathematical certainty, assuming the data is accurate and drawn from a representative
sample of the population, the number of mail-in ballots requested by registered Republicans and returned
but not counted is at least 38,910.




Respectfully submitted,



Steven J Miller
November 21, 2020




                                                       4
            Case
             Case4:20-cv-02078-MWB
                  4:20-cv-02078-MWB Document
                                     Document207-2
                                              200-1 Filed
                                                     Filed11/23/20
                                                           11/21/20 Page
                                                                     Page15
                                                                          5 of 5
                                                                               47

       Declaration of Professor of Mathematics, Steven J Miller, Ph.D.

      1.     My name is Steven J. Miller. I am over 18 years of age and am competent to testify

in this action. All of the facts stated herein are true and based on my personal knowledge.

      2.     I received a B.S. in Mathematics and Physics from Yale University in 1996 and a

Ph.D of Mathematics from Princeton University in 2002. I have published numerous papers and

written several books on statistical topics, and have taught probability and statistics for the past

15 years.

      3.     I am currently a professor of mathematics at Williams College. I make this

declaration in my personal capacity.

      4.     I have analyzed a summary of phone bank data provided to me regarding responses

to questions relating to mail ballot requests, returns and related issues.

      5.     I evaluated the data provided and performed a statistical evaluation of the data and

various related calculations. I provide this declaration with regard to the report presenting my

findings.

      6.     I can show, to a reasonable degree of professional certainty, that the conclusions as

stated in this report are correct under the assumptions that the responders are a representative

sample of the population and have responded accurately.


      I declare under the penalty of perjury that the foregoing is true and correct.




________________________________________
Dr. Steven J Miller,    November 21, 2020




                                                 5
Case
Case4:20-cv-02078-MWB
     4:20-cv-02078-MWB Document
                       Document207-2
                                200-2 Filed
                                      Filed11/23/20
                                            11/21/20 Page
                                                     Page16
                                                          1 of
                                                            of12
                                                               47
Case
Case4:20-cv-02078-MWB
     4:20-cv-02078-MWB Document
                       Document207-2
                                200-2 Filed
                                      Filed11/23/20
                                            11/21/20 Page
                                                     Page17
                                                          2 of
                                                            of12
                                                               47
Case
Case4:20-cv-02078-MWB
     4:20-cv-02078-MWB Document
                       Document207-2
                                200-2 Filed
                                      Filed11/23/20
                                            11/21/20 Page
                                                     Page18
                                                          3 of
                                                            of12
                                                               47
Case
Case4:20-cv-02078-MWB
     4:20-cv-02078-MWB Document
                       Document207-2
                                200-2 Filed
                                      Filed11/23/20
                                            11/21/20 Page
                                                     Page19
                                                          4 of
                                                            of12
                                                               47
Case
Case4:20-cv-02078-MWB
     4:20-cv-02078-MWB Document
                       Document207-2
                                200-2 Filed
                                      Filed11/23/20
                                            11/21/20 Page
                                                     Page20
                                                          5 of
                                                            of12
                                                               47
Case
Case4:20-cv-02078-MWB
     4:20-cv-02078-MWB Document
                       Document207-2
                                200-2 Filed
                                      Filed11/23/20
                                            11/21/20 Page
                                                     Page21
                                                          6 of
                                                            of12
                                                               47
Case
Case4:20-cv-02078-MWB
     4:20-cv-02078-MWB Document
                       Document207-2
                                200-2 Filed
                                      Filed11/23/20
                                            11/21/20 Page
                                                     Page22
                                                          7 of
                                                            of12
                                                               47
Case
Case4:20-cv-02078-MWB
     4:20-cv-02078-MWB Document
                       Document207-2
                                200-2 Filed
                                      Filed11/23/20
                                            11/21/20 Page
                                                     Page23
                                                          8 of
                                                            of12
                                                               47
Case
Case4:20-cv-02078-MWB
     4:20-cv-02078-MWB Document
                       Document207-2
                                200-2 Filed
                                      Filed11/23/20
                                            11/21/20 Page
                                                     Page24
                                                          9 of
                                                            of12
                                                               47
Case 4:20-cv-02078-MWB Document 207-2
                                200-2 Filed 11/23/20
                                            11/21/20 Page 25
                                                          10 of 47
                                                                12
Case 4:20-cv-02078-MWB Document 207-2
                                200-2 Filed 11/23/20
                                            11/21/20 Page 26
                                                          11 of 47
                                                                12
Case 4:20-cv-02078-MWB Document 207-2
                                200-2 Filed 11/23/20
                                            11/21/20 Page 27
                                                          12 of 47
                                                                12
              Case
              Case4:20-cv-02078-MWB
                   4:20-cv-02078-MWB Document
                                     Document207-2
                                              200-3 Filed
                                                    Filed11/23/20
                                                          11/21/20 Page
                                                                   Page28
                                                                        1 of
                                                                          of19
                                                                             47
EXHIBIT "C"

                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


      DONALD J. TRUMP FOR                           :      CASE NO. 4:20-CV-02078-MWB
      PRESIDENT, INC., et al.,                      :
                                                    :
                                    Plaintiffs,     :      The Hon. Matthew W. Brann
                v.                                  :
      KATHY BOOCKVAR, et al.,                       :
                                                    :
                                    Defendants.     :


                    INTERVENORS' COMPLAINT FOR DECLARATORY JUDGMENT
                                  AND INJUNCTIVE RELIEF

                                                  PARTIES

               1.     Intervenors are residents in various counties throughout the Commonwealth of

      Pennsylvania (including within the counties identified by the Boards of Elections in this suit) and

      all Intervenors voted in their respective counties of residence in the 2020 General Election.

               2.     PA Voters Alliance is a Pennsylvania unincorporated association whose members

      include some of the Intervenors. The PA Voter Alliance is an association with members who

      seek to ensure, as part of the Association's objectives, public confidence in the integrity of

      Pennsylvania's elections, in election results and election systems, processes, procedures and

      enforcement and that the public officials act in accordance with the law in exercising their

      obligations to the people of the Commonwealth of Pennsylvania. PA Voters Alliance asserts the

      rights of its members as electors within the Commonwealth of Pennsylvania.

               3.     Defendant, Kathy Boockvar, in her official capacity as the Secretary of the

      Commonwealth has the obligation and duty to assure that the Election Code of the

      Commonwealth, as established and amended by the General Assembly, is implemented equally

      throughout the Commonwealth of Pennsylvania.
     Case
     Case4:20-cv-02078-MWB
          4:20-cv-02078-MWB Document
                            Document207-2
                                     200-3 Filed
                                           Filed11/23/20
                                                 11/21/20 Page
                                                          Page29
                                                               2 of
                                                                 of19
                                                                    47


       4.       Defendant, Montgomery County Board of Elections, has the obligation and duty

to assure that the Election Code of the Commonwealth, as established and amended by the

General Assembly, is faithfully implemented within Montgomery County, Commonwealth of

Pennsylvania.

       5.       Defendant, Delaware County Board of Elections, has the obligation and duty to

assure that the Election Code of the Commonwealth, as established and amended by the General

Assembly, is faithfully implemented within Delaware County, Commonwealth of Pennsylvania.

       6.       Defendant, Philadelphia County Board of Elections, has the obligation and duty to

assure that the Election Code of the Commonwealth, as established and amended by the General

Assembly, is faithfully implemented within Philadelphia County, Commonwealth of

Pennsylvania.

       7.       Defendant, Centre County Board of Elections, has the obligation and duty to

assure that the Election Code of the Commonwealth, as established and amended by the General

Assembly, is faithfully implemented within Centre County, Commonwealth of Pennsylvania.

       8.       Defendant, Allegheny County Board of Elections, has the obligation and duty to

assure that the Election Code of the Commonwealth, as established and amended by the General

Assembly, is faithfully implemented within Allegheny County, Commonwealth of Pennsylvania.

       9.       Defendant, Chester County Board of Elections, has the obligation and duty to

assure that the Election Code of the Commonwealth, as established and amended by the General

Assembly, is faithfully implemented within Chester County, Commonwealth of Pennsylvania.

       10.      Defendant, Northampton County Board of Elections, has the obligation and duty

to assure that the Election Code of the Commonwealth, as established and amended by the

General Assembly, is faithfully implemented within Northampton County, Commonwealth of

Pennsylvania.
      Case
      Case4:20-cv-02078-MWB
           4:20-cv-02078-MWB Document
                             Document207-2
                                      200-3 Filed
                                            Filed11/23/20
                                                  11/21/20 Page
                                                           Page30
                                                                3 of
                                                                  of19
                                                                     47


                                  JURISDICTION AND VENUE

        11.     This Court has subject matter jurisdiction of this matter, pursuant to 28 U.S.C. §§

1331 and 1343, because this matter involves violations of the United States Constitution and the

laws of the United States as related to Federal Elections. Further, the Court has supplemental

jurisdiction over any state law and constitutional claims pursuant to 28 U.S.C. §1367. This

Court has personal jurisdiction over the named individual Defendants, who are sued in their

official capacities only.

        12.     This Court has jurisdiction to grant declaratory and injunctive relief pursuant to

28 U.S.C. §§ 2201 and 2202.

        13.     Venue is proper under 28 U.S.C. § 1391(b).

        14.     Intervenors bring this action under 42 U.S.C. §§ 1983 and 1988.

                                          BACKGROUND

        15.     The Elections Clause of the United States Constitution provides that “[t]he Times,

Places, and Manner of holding Elections for Senators and Representatives, shall be prescribed in

[Pennsylvania] by the Legislature thereof…” Art. I § 4, cl. 1. U.S. Const.

        16.     The Electors Clause of the United States Constitution provides that "[e]ach state

shall appoint, in such Manner as the Legislature thereof may direct, a Number of Electors, …"

for President of the United States. Art. II, §1, cl. 2., U.S. Const.

        17.     Legislative power in the Commonwealth of Pennsylvania is vested solely within

the General Assembly. Art. II, §1. PA Const.

        18.     In addition to the General Assembly's rule making powers, it retains "… all other

powers necessary for the Legislature of a free State. …" Art. II, §11. PA Const.

        19.     The General Assembly has proscribed a role for county board of elections,

“[t]here shall be a county board of elections in and for each county of this Commonwealth,
      Case
      Case4:20-cv-02078-MWB
           4:20-cv-02078-MWB Document
                             Document207-2
                                      200-3 Filed
                                            Filed11/23/20
                                                  11/21/20 Page
                                                           Page31
                                                                4 of
                                                                  of19
                                                                     47


which shall have jurisdiction over the conduct of primaries and elections in such county, in

accordance with the provisions of [the Election Code].” 25 P.S. § 2641(a).

       20.     This jurisdiction includes the selection of polling places, appointment of poll

watchers, maintaining election equipment, and making other regulations that must be consistent

with law and “necessary for the guidance of voting machine custodians, elections officers and

electors.” 25 P.S. § 2642.

       21.     One notable limitation on these administrative powers, in addition to the required

adherence to the Election Code, is Pennsylvania's Constitutional requirement that “[a]ll laws

regulating the holding of elections by the citizens, or for the registration of electors, shall be

uniform throughout the State . . . .” Art. VII, § 6. PA Const.

       22.     Pennsylvania's Election Code was amended by Act 77 of 2019 which for the first

time, provided electors with the ability to vote via mail-in ballots without providing a necessitous

reason for their absence on Election Day. 25 P.S. §§3150.11-3150.17.

       23.     Under the amended Election Code, county boards of election are required, upon

receipt of sealed official absentee and mail-in ballot envelopes, to "safely keep the ballots in

sealed or locked containers until they are to be canvassed by the county board of elections." 25

P.S. §3146.8(a).

       24.     In addition to Act 77 of 2019, Pennsylvania passed Act 12 of 2020, 25 P.S. 2600,

et seq., which made various changes to the Pennsylvania Election Code, including by amending

when mail-in and absentee ballots could be reviewed and counted and by defining “pre-canvass”

procedures for mail-in and absentee ballots. Act 12 defined “pre-canvass” procedures as:

       "the inspection and opening of all envelopes containing official absentee ballots
       or mail-in ballots, the removal of such ballots from the envelopes and the
       counting, computing and tallying of the votes reflected on the ballots. The term
       does not include the recording or publishing of the votes reflected on the ballots."
       25 P.S. 2602(q.1).
      Case
      Case4:20-cv-02078-MWB
           4:20-cv-02078-MWB Document
                             Document207-2
                                      200-3 Filed
                                            Filed11/23/20
                                                  11/21/20 Page
                                                           Page32
                                                                5 of
                                                                  of19
                                                                     47


       25.     A county board of elections is prohibited from pre-canvassing absentee and mail-

in ballots prior to 7:00 a.m. of Election Day. 25 P.S. § 3146.8(g)(1.1.).

       26.     As such, from the time ballot envelopes are received by the county board of

elections through 7:00 a.m. on Election Day, the ballots are to be safely kept in sealed or locked

containers. 25 P.S. §3146.8(a). Stated in a different way, the county board of elections is not

permitted to remove absentee and mail-in ballot envelopes from their sealed or locked containers

until the ballots are pre-canvassed at 7:00 a.m. on Election Day.

       27.     Absentee and mail-in ballots are required to be canvassed in accordance with

subsection (g) of Section 3146.8 - Canvassing of official absentee and mail-in ballots. 25 P.S.

§3146.8(g) (1)(i-ii) & (1.1).

       28.     The Election Code defines the term "pre-canvass" to mean "the inspection and

opening of all envelopes containing official absentee ballots or mail-in ballots, the removal of

such ballots from the envelopes and the counting, computing and tallying of the votes reflected

on the ballots. The term does not include the recording or publishing of the votes reflected on

the ballots.” 25 P.S. § 2602(q.1).

       29.     Prior to any pre-canvassing meeting, the county board of elections is required to

provide at least forty-eight hours’ notice by publicly posting a notice of a pre-canvass meeting on

its publicly accessible Internet website. 25 P.S. § 3146.8(g)(1.1.).

       30.     Each candidate and political party is entitled to have one designated and

authorized representative in the room any time absentee and mail-in ballots are being canvassed

by a board of elections. 25 P.S. §3146.8(g)(2).

       31.     The candidates' watchers or other representatives are permitted to be present any

time the envelopes containing absentee and mail-in ballots are opened. 25 P.S. §3146.8

       32.     The candidates and political parties are entitled to have watchers present any time

there is canvassing of returns. 25 P.S. §2650(a).
      Case
      Case4:20-cv-02078-MWB
           4:20-cv-02078-MWB Document
                             Document207-2
                                      200-3 Filed
                                            Filed11/23/20
                                                  11/21/20 Page
                                                           Page33
                                                                6 of
                                                                  of19
                                                                     47


          33.   During pre-canvasing, the county board of elections is required to examine each

ballot cast to determine if the declaration envelope is properly completed and to compare the

information with the information contained in the Registered Absentee and Mail-in Voters File.

25 P.S. § 3146.8(g)(3).

          34.   Only then is the board of elections authorized to open the outer envelope of every

unchallenged absentee or mail-in envelope in such a manner so as not to destroy the declaration

executed thereon. 25 P.S. § 3146.8(g)(4)(i).

          35.   Individuals who attend pre-canvassing meetings are prohibited from disclosing

any portion of the pre-canvass meeting prior to the close of the polls. 25 P.S. § 3146.8(g)(1.1.).

          36.   If challenged, the board of elections is prohibited from opening the outer envelope

and the absentee or mail-in ballot envelope is marked challenged and segregated for further

review.

          37.   If unchallenged and in proper form, the county board of elections is only then

authorized to break the seals of such envelopes; remove the ballots and count, compute and tally

the votes. 25 P.S. § 3146.8(g)(4)(iii).

          38.   The Pennsylvania Constitution guarantees that "[e]lections shall be free and

equal; and, no power, civil or military, shall at any time interfere to prevent the free exercise of

the right of suffrage." Art. I, §5 PA Const.

          39.   The Secretary of the Commonwealth and the county boards of elections have the

constitutional obligation to preserve the secrecy of voting within the Commonwealth. Art. VII, §4

PA Const.

          40.   The Secretary of the Commonwealth and the county boards of elections have the

constitutional obligation to make sure that "[a]ll laws regulating the holding of elections by the

citizens, or for the registration of electors, shall be uniform throughout the state …", Art. VII, §6

PA Const.
      Case
      Case4:20-cv-02078-MWB
           4:20-cv-02078-MWB Document
                             Document207-2
                                      200-3 Filed
                                            Filed11/23/20
                                                  11/21/20 Page
                                                           Page34
                                                                7 of
                                                                  of19
                                                                     47


        41.     Only "[t]he Legislature shall, by general law, provide a manner in which, and the

time and place at which, qualified electors who may … be absent from the municipality of their

residence … or who, on the occurrence of any election, are unable to attend at their proper

polling place … may vote, and for the return and canvass of their votes in the election district in

which they respectively reside." Art. VII, §14 PA Const.

        42.     The Secretary of the Commonwealth and the county boards of elections have no

authority to prescribe or implement guidance, regulations or procedures that circumvent,

obfuscate or conflict with the Election Code as approved by the Legislature.

        43.     The Fourteenth Amendment of the United States Constitution forbids a state from

depriving anyone of life, liberty, or property without due process of law.

        44.     The substantive component of the Due Process Clause guarantees that all

fundamental rights comprised within the term "liberty" are protected by the Federal Constitution

from invasion by the States.

        45.     The right to freely and fairly vote in federal elections is a fundamental right

protected by the Fourteenth Amendment of the United States Constitution.

        46.     Elections in Pennsylvania are governed and regulated by the Pennsylvania Election

Code. “Although the [Commonwealth] is ultimately responsible for the conduct and organization

of elections, the statutory scheme [promulgated by the Election Code] delegates aspects of that

responsibility to the political parties. This delegation is a legislative recognition of ‘the critical role

played by political parties in the process of selecting and electing candidates for state and national

office.’” Tiryak v. Jordan, 472 F. Supp. 822, 823-24 (E.D. Pa. 1979) (quoting Marchioro v.

Chaney, 442 U.S. 191, 195 (1979)). “Pennsylvania’s election laws apply equally to federal and

state elections.” Project Vote v. Kelly, 805 F. Supp. 2d 152, 174 (W.D. Pa. 2011) (citing Kuznik

v. Westmoreland County Board of Elections, 902 A.2d 476, 49093 (Pa. 2006)).
      Case
      Case4:20-cv-02078-MWB
           4:20-cv-02078-MWB Document
                             Document207-2
                                      200-3 Filed
                                            Filed11/23/20
                                                  11/21/20 Page
                                                           Page35
                                                                8 of
                                                                  of19
                                                                     47


        47.     The Pennsylvania General Assembly understood that sentiment long ago and

intertwined the concept of watching with the act of voting, enshrining transparency and

accountability into the process in which Pennsylvanians choose elected officials. After all,

reasonable people cannot dispute that “openness of the voting process helps prevent election

fraud, voter intimidation, and various other kinds of electoral evils.” PG Publishing Co. v.

Aichele, 705 F.3d 91, 111 (3d Cir. 2013).

        48.     As long as Pennsylvania has had an Election Code, it has had watchers.

In 1937, the Pennsylvania General Assembly included the concept of “watchers” in the then-newly

enacted Pennsylvania Election Code, a statutory scheme addressing the administration of elections

in the Commonwealth. 25 P.S. §§ 2600, et. seq.

        49.     Election Code Section 417, codified at 25 P.S. § 2687, creates the position of

watcher and entrusts to each candidate for nomination or election at any election, and each

political party and each political body which has nominated candidates for such elections, the

power to appoint watchers to serve in each election district in the Commonwealth. 25 P.S. §

2687(a).

        50.     "… Poll watcher[s] perform a dual function on Election Day. On the one hand,

because [watchers] are designated and paid by [candidates, political parties, and/or political

bodies], [their] job is to guard the interests of [their] candidates [or political parties or bodies]. On

the other hand, because the exercise of [their] authority promotes a free and fair election, poll

watcher[s] serve to guard the integrity of the vote. Protecting the purity of the electoral process is a

state responsibility and [watchers’] statutory role in providing that protection involves [them] in a

public activity, regardless of [their] private political motives.” Tiryak, 472 F. Supp. at 824.

        51.     The Supreme Court of Pennsylvania noted that the Elections Code does not

provide elections officials with procedures for contacting electors and allowing electors to cure

defects in mail-in and absentee ballots:
      Case
      Case4:20-cv-02078-MWB
           4:20-cv-02078-MWB Document
                             Document207-2
                                      200-3 Filed
                                            Filed11/23/20
                                                  11/21/20 Page
                                                           Page36
                                                                9 of
                                                                  of19
                                                                     47


        "As noted herein, although the Election Code provides the procedures for casting
        and counting a vote by mail, it does not provide for the “notice and opportunity to
        cure” procedure sought by Petitioner. To the extent that a voter is at risk for
        having his or her ballot rejected due to minor errors made in contravention of
        those requirements, we agree that the decision to provide a “notice and
        opportunity to cure” procedure to alleviate that risk is one best suited for the
        Legislature." Pennsylvania Democratic Party v. Boockvar, No. 133 MM 2020,
        2020 WL 5554644, at *20 (Pa. Sept. 17, 2020); see also In re: November 3, 2020
        General Election, 2020 WL 6252803, at *7 (Pa. Oct. 23, 2020)

        52.     The Supreme Court expressly held that “… [U]nlike in-person voters, mail-in or

absentee voters are not provided an opportunity to cure perceived defects in a timely manner.”

Id. at p. 20.

        53.     Allowing a voter to cure a defect in a mail-in or absentee ballot after the ballot is

submitted treats key provisions of the Pennsylvania Election Code as surplusage.

        54.     Indeed, 1 Pa.C.S.A. § 1921(a) mandates: “Every statute shall be construed, if

possible, to give effect to all of its provisions.”

        55.     Counties in the Commonwealth of Pennsylvania, including Defendant Counties,

have only the power to act as granted by the Commonwealth, under the Dillon Rule. Warner

Cable Commc'ns Inc. v. Borough of Schuylkill Haven, 784 F. Supp. 203, 211 (E.D. Pa. 1992) (“It

is well established that Pennsylvania has adopted the Dillon rule, which states that a municipal

corporation does not possess and cannot exercise any other than the following powers: (1) those

granted in express words; (2) those necessarily or fairly implied in or incident to the powers

expressly granted; (3) those essential to the declared objects and purposes of the corporation, not

simply convenient, but indispensable.” [internal citations and quotations omitted]).

        56.     The Elections Clause has two functions: “Upon the States it imposes the duty

(‘shall be prescribed’) to prescribe the time, place, and manner of electing Representatives and

Senators; upon Congress it confers the power to alter those regulations or supplant them

altogether.” Arizona v. Inter Tribal Council of Arizona, Inc., 570 U.S. 1, 8-9 (2013).
      Case 4:20-cv-02078-MWB Document 207-2
                                      200-3 Filed 11/23/20
                                                  11/21/20 Page 37
                                                                10 of 47
                                                                      19


        57.     Such power to regulate federal elections, when specifically allocated to the

Commonwealth by Congress, cannot be amended at will by individual election officials in

wayward counties.

        58.     Officials of Defendant Counties have no wiggle room to shape federal election

law as they desire; the County has only the ability to take the action afforded to it by the

Commonwealth's Legislature.

        59.     Prior to the 2020 General Election, the Pennsylvania Supreme Court addressed

the issue of whether county boards of elections are required to contact qualified electors whose

mail-in or absentee ballots contain defects to provide them with an opportunity to cure those

defects. Pa. Democratic Party v. Boockvar, 2020 WL 5554644, *19 (Pa. September 17, 2020).

        60.     The Supreme Court held as follows:

        "While the Pennsylvania Constitution mandates that elections be 'free and equal,'
        it leaves the task of effectuating that mandate to the Legislature. Winston, 81 A.
        at 522. As noted herein, although the Election Code provides the procedures for
        casting and counting a vote by mail, it does not provide for the 'notice and
        opportunity to cure' procedure sought by Petitioner. To the extent that a voter is
        at risk for having his or her ballot rejected due to minor errors made in
        contravention of those requirements, we agree that the decision to provide a
        'notice and opportunity to cure' procedure to alleviate that risk is one best suited
        for the Legislature. We express this agreement particularly in light of the open
        policy questions attendant to that decision, including what the precise contours of
        the procedure would be, how the concomitant burdens would be addressed, and
        how the procedure would impact the confidentiality and counting of ballots, all of
        which are best left to the legislative branch of Pennsylvania’s government. . . ."
        Id. at pp. 19-20


        61.     This the above-referenced case, Defendant Boockvar agreed with the Supreme

Court’s position and argued that “there is no statutory or constitutional basis for requiring the

Boards to contact voters when faced with a defective ballot and afford them an opportunity to do

so." Id. at p. 19.

        62.     Defendant Boockvar further acknowledged that “while it may be good policy to

implement a procedure that entails notice of defective ballots and an opportunity to cure them,
      Case 4:20-cv-02078-MWB Document 207-2
                                      200-3 Filed 11/23/20
                                                  11/21/20 Page 38
                                                                11 of 47
                                                                      19


logistical policy decisions like the ones implicated herein are more properly addressed by the

Legislature, not the courts.” Id. at p. 20.

        63.     The legislature has not provided a process for implementing a “notice and

opportunity to cure” procedure and has not expressly authorized the counties to create one.

        64.     The United States Supreme Court has held that “having once granted the right to

vote on equal terms, the State may not, by later arbitrary and disparate treatment, value one

person’s vote over that of another.” Bush v. Gore, 531 U.S. 98, 104-05 (2000).

                                            COUNT I
                         Violation of the Constitution and Election Code
                             of the Commonwealth of Pennsylvania

        65.     The averments contained in Paragraphs 1 through 64 are incorporated herein by

reference as if fully set forth.

        66.     As early as October 21, 2020, election officials in Defendant Counties

(hereinafter "election officials") regularly failed to safely keep received absentee and mail-in

ballot envelopes in sealed or locked containers. See Declarations of Jacob G. Daniels, Shawn M.

Packer, Daniel Cox)

        67.     To the contrary, as early as October 21, 2020, election officials regularly

reviewed, inspected, evaluated and identified absentee and mail-in ballot envelopes to determine

whether the ballot envelopes contained a potential defect such as an incomplete declaration or

omitted secrecy envelope.

        68.     Once identified, these potentially defective ballot envelopes were segregated from

other ballot envelopes and not safely kept in sealed or locked container.

        69.     Plaintiffs presume that the non-defective ballot envelopes were safely kept in

sealed or locked containers, but Plaintiffs are without information regarding those ballots since

Plaintiffs were prohibited from observing the handling of the ballot envelopes.
      Case 4:20-cv-02078-MWB Document 207-2
                                      200-3 Filed 11/23/20
                                                  11/21/20 Page 39
                                                                12 of 47
                                                                      19


        70.     There is authority within the Election Code that authorizes Defendants to treat

some absentee and mail-in ballot envelopes differently that other absentee and mail-in ballot

envelopes.

        71.     Throughout this process, Plaintiffs' authorized representative attempted to observe

the election officials actions; however, Plaintiffs' authorized representatives were denied the

access necessary to properly observe the handling of these ballot envelopes and subsequently, the

ballots, as a direct result of Defendants' action.

        72.     By letters dated October 31, 2020, and November 1, 2020, Intervenor Barnette

reiterate, through her legal representative, her requests for access, pursuant to the Election Code,

to properly observe the pre-canvassing, canvassing and other activities related to the handling of

ballot envelopes, along with other issues. See Affidavits.

        73.     Despite Plaintiffs' best good faith efforts, election officials denied Plaintiffs'

request in violation of the Election Code.

        74.     On November 1, 2020, Frank Dean, Director of Mail-In Elections in Montgomery

County, acknowledged that Montgomery County election officials regularly failed to comply

with the requirement to safely keep the ballots in sealed or locked containers until pre-canvassed

by the board of elections.

        75.     Director Dean confirmed that election officials daily evaluated and identified

ballots for potential defects, such as, omitted secrecy envelopes and incomplete declarations.

        76.     In further violation of its obligation to safely keep the ballots in sealed or locked

container until pre-canvassed, election officials weighed the ballot envelopes to determine

whether secrecy envelopes were contained within the outer envelopes. Under-weight ballot

envelopes were segregated from other ballot envelopes so that election official could permit

electors to alter the envelopes.
      Case 4:20-cv-02078-MWB Document 207-2
                                      200-3 Filed 11/23/20
                                                  11/21/20 Page 40
                                                                13 of 47
                                                                      19


       77.     In Montgomery County, election officers only "accepted" absentee and mail-in

ballot envelopes that election officials determined to be free from potential defects.

       78.     According to the election officials, absentee and mail-in ballot envelopes with

potential defects were not accepted so that electors could vote by way of provisional ballots.

       79.     According to election officials in Montgomery County, if the absentee or mail-in

ballot envelope is accepted, the elector is not able to vote by way of provisional ballot.

       80.     The Election Code only addresses the county board of elections' receipt of the

absentee and mail-in ballot envelopes.

       81.     Once received, all absentee and mail-in ballot envelopes are accepted until

rejected through the pre-canvassing and canvassing provisions of the Election Code.

       82.     In violation of electors' right to secrecy in their ballots, election officials used the

information gathered through their inspection of the ballot envelopes to identify the names of

electors who had cast potentially defective ballots.

       83.     With this information, the election officials accessed the Statewide Uniform

Registry of Electors ("SURE") System to compile lists of available confidential elector

information, including, each elector's name, street address, email address, telephone number,

precinct, voter identification number and a description of the potential defect in the ballot

envelope.

       84.     In an October 31, 2020, e-mail, Director Dean emailed the latest list of

confidential elector information to other election officials, Lee Soltysiak and Josh Stein, and

wrote: “If the defect is an Incomplete Declaration or Missing Secrecy Envelope, the voter need

only come to 1430 DeKalb Street, Norristown, PA 19401. They will be given the opportunity to

correct their declaration or we will provide them with a secrecy envelope, which they can insert

and reseal inside the Ballot Return Envelope.”
      Case 4:20-cv-02078-MWB Document 207-2
                                      200-3 Filed 11/23/20
                                                  11/21/20 Page 41
                                                                14 of 47
                                                                      19


       85.       Director Dean further wrote: “For the remainder of defects, the voter needs to go

to Voter Services, One Montgomery Plaza, 425 Swede Street, Suite 602, Norristown, PA 19404

and request a Cancel/Replace.”

       86.       There is no authority within the Election Code that authorizes election officials to

cancel and/or replace an elector's absentee or mail-in ballot as described by Defendant Dean.

       87.       In order to cancel or replace an elector's absentee or mail-in ballot, election

officials would be required to manually alter the information contained in the Commonwealth's

Statewide Uniform Registry of Electors (“SURE”).

       88.       There is authority within the Election Code that authorizes election officials to

manually alter the information contained within the SURE system for the purposes described by

Director Dean.

       89.       The Excel spreadsheet attached to Director Dean’s October 31, 2020, e-mail notes

that when mail-in or absentee ballot envelopes were found to have such defects, a limited

number of electors were provided with the opportunity to alter their ballot envelopes.

       90.       There is no legal dispute that under Pennsylvania's Election Code “… mail-in or

absentee voters are not provided an opportunity to cure perceived defects in a timely manner.”

In re: November 3, 2020 General Election, No. 149 MM 2020, at *12.

       91.       In addition to permitting some electors to alter their defectively cast absentee and

mail-in ballot envelopes, Defendants also permitted other similar electors the alternative to vote a

second time by provisional ballots.

       92.       Despite the clear legal prohibition against efforts to "cure" absentee and mail-in

ballot envelopes, Defendant Boockvar issued guidance just hours before Election Day directing

county boards of elections to provide electors who have cast defective absentee or mail-in ballots

with provisional ballots and to promptly update the SURE system.
      Case 4:20-cv-02078-MWB Document 207-2
                                      200-3 Filed 11/23/20
                                                  11/21/20 Page 42
                                                                15 of 47
                                                                      19


       93.     The above-referenced guidance is not the first time Defendant Boockvar has

issued guidance in violation of the Election Code.         See, Trump, et al v. Boockvar, et al,

November 12, 2020 Order, 602 M.D. 2020.

       94.     It is unclear what Defendant Boockvar intended when she directed county boards

of elections to promptly update the SURE system since there is no authority within the Election

Code for election official to delete a properly received absentee or mail-in ballot envelope from

the SURE System.

       95.     There is no authority within Election Code to delete, cancel and/or replace an

absentee or mail-in ballot envelope once received by a county board of elections.

       96.     In order to obtain a provisional ballot on Election Day, an elector who previously

requested an absentee or mail-in ballot must sign an affidavit stating "I do solemnly swear or

affirm that my name is … and that this is the only ballot that I cast in this election." 25 P.S.

§3146.8; 25 P.S. §3050.

       97.     If an elector has already submitted an absentee or mail-in ballot and that ballot

was received by his or her county board of elections, the elector cannot truthfully affirm that the

provisional ballot is the only ballot cast by them in the election. The provisional ballot is in fact

a second ballot cast by them.

       98.     Defendants’ actions are in clear contravention of the Election Code and the

Pennsylvania Supreme Court’s decision in In re November 3, 2020 Gen. Election, 149 MM

2020, 2020 WL 6252803, at *6 (Pa. Oct. 23, 2020).

       99.     As articulated by the Supreme Court of Pennsylvania, the Elections Code does not

provide elections officials with procedures for contacting electors and allowing electors to cure

defects in mail-in and absentee ballots:

       "As noted herein, although the Election Code provides the procedures for casting
       and counting a vote by mail, it does not provide for the “notice and opportunity to
       cure” procedure sought by Petitioner. To the extent that a voter is at risk for
      Case 4:20-cv-02078-MWB Document 207-2
                                      200-3 Filed 11/23/20
                                                  11/21/20 Page 43
                                                                16 of 47
                                                                      19


        having his or her ballot rejected due to minor errors made in contravention of
        those requirements, we agree that the decision to provide a “notice and
        opportunity to cure” procedure to alleviate that risk is one best suited for the
        Legislature." Pennsylvania Democratic Party v. Boockvar, No. 133 MM 2020,
        2020 WL 5554644, at *20 (Pa. Sept. 17, 2020); see also In re: November 3, 2020
        General Election, 2020 WL 6252803, at *7 (Pa. Oct. 23, 2020)

        100.     Upon information and belief, counties, other than Defendant Counties, throughout

the Commonwealth have not deviated from the Election Code.

        101.     As articulated Berks County has uniformly complied the Election Code by (a)

refraining from pre-canvasing until 7:00 a.m. on Election Day and (b) not providing electors an

opportunity to change their ballots after submitting the ballots to Berks County.

        102.     Berks County and other counties throughout the Commonwealth, also provided

candidates, political parties and their authorized representatives with a full and fair opportunity

to observe the entire pre-canvassing and canvassing process.

        103.     As a result of Defendants' actions, similiarly-situated voters are being treated

differently based on the county where they are required to vote. In other words, equivalent votes

in different counties are being treated differently.

        104.     In Bush v. Gore, 531 U.S. 98, 104-05 (2000), the Court determined that Florida’s

disparate method of determining a legal vote amounted to an unconstitutional abridgment of the

right to vote.

        105.     The Supreme Court held that “[h]aving once granted the right to vote on equal

terms, the State may not, by later arbitrary and disparate treatment, value one person’s vote over

that of another.” Id. (citing Harper v. Va. Bd. of Elections, 383 U.S. 663, 665 (1966) (“[O]nce

the franchise is granted to the electorate, lines may not be drawn which are inconsistent with the

Equal Protection Clause of the Fourteenth Amendment.”).
      Case 4:20-cv-02078-MWB Document 207-2
                                      200-3 Filed 11/23/20
                                                  11/21/20 Page 44
                                                                17 of 47
                                                                      19


        106.    Allowing voters to cure a defective declaration requires counties to examine a

declaration prior to 7:00 a.m. on Election Day and, thus, treats the requirement to begin pre-

canvassing no earlier than 7:00 a.m. on Election Day as surplusage. 25 P.S. § 3146.8(g)(1.1).

        107.    During pre-canvassing, the Pennsylvania Election Code mandates that county

boards of election “shall examine the declaration on the envelope of each ballot” to be “satisfied

that the declaration is sufficient.” 25 P.S. § 3146.8(g)(3).

        108.    At this juncture, in order to make sure that voters in Berks County and

Montgomery County are treated equally, Defendants must set aside and declare void any ballots

that have been submitted to Montgomery County and subsequently changed.

        109.    Intervenor Barnette is running as the candidate in the 4th Congressional District

for the Republican Party, and she will be at a significant disadvantage as the 4th Congressional

District consists of both Montgomery County and Berks County.

        110.    A vote that could count in Montgomery County will not count in Berks County

because of the decisions made by Defendants in violation of Pennsylvania’s Election Code and

the Supreme Court of Pennsylvania’s holding.

        111.    Intervenor Barnette is running as the candidate in the 4th Congressional District

for the Republican Party, and she will be at a significant disadvantage as the 4th Congressional

District consists of both Montgomery County and Berks County.

        112.    Defendants’ conduct is unlawful and unconstitutional, and it must be enjoined and

corrected before the election results are certified.

                                         COUNT II
                          Demand for Declaratory Judgment and Relief

        113.    The averments contained in Paragraphs 1 through 112 are incorporated herein by

reference as if fully set forth.
      Case 4:20-cv-02078-MWB Document 207-2
                                      200-3 Filed 11/23/20
                                                  11/21/20 Page 45
                                                                18 of 47
                                                                      19


       114.    Defendants’ The Supreme Court of the Commonwealth of Pennsylvania in the

case of Sprague v. Casey, et al, 520 Pa. 38 (1988), determined that an election conducted in such

a manner as to violate the Constitution and laws of the Commonwealth of Pennsylvania should

be set aside and declared null and void.

       115.    The evidence of mis-deeds, illegalities, and constitutional violations is so

pervasive in the election conducted in the Commonwealth of Pennsylvania for President of the

United States that this election should be declared void and invalid, set aside, and the Legislature

of the Commonwealth of Pennsylvania should determine, absent such invalid results, the election

of electors necessary to cast the votes of the Commonwealth of Pennsylvania in the National

Electoral College, or in the alternative, this Court should order an immediate new election.

                                           PRAYER FOR RELIEF

       WHEREFORE, Intervenors respectfully request that this Court enter judgment in their

favor and Order immediate relief as follows:

       a. An Order directing Defendants only count such ballots as were lawfully cast in the

           2020 Presidential Election; and,

       b. An Order directing Defendant Kathy Boockvar, in her official capacity as Secretary

           of the Commonwealth, to immediately secure, segregate and safeguard all available

           elector and election data contained within the Commonwealth's Statewide Uniform

           Registry of Electors ("SURE") System and/or within her care, custody and/or control

           pending further Order of this Court; and, further directing the Secretary from

           replacing the SURE System pending further Order of this Court; and,

       c. An Order prohibiting Defendant Counties from disposing of, destroying or failing to

           preserve any and all available elector and election data within their care, custody

           and/or control pending further Order of this Court; and,

       d. Intervenors' reasonable legal fees, costs and expenses under 42 U.S.C. §§ 1983 and
     Case 4:20-cv-02078-MWB Document 207-2
                                     200-3 Filed 11/23/20
                                                 11/21/20 Page 46
                                                               19 of 47
                                                                     19


         1988; and,

      e. All other relief for which Intervenors are entitled or which the Court deems

         appropriate.

                                         Respectfully Submitted,


Dated: November 21, 2020                  /s/ Thomas W. King, III
                                          Thomas W. King, III (PA I.D. No. 21580)
                                          Email: tking@dmkcg.com
                                          Thomas E. Breth (PA I.D. No. 66350)
                                          Email: tbreth@dmkcg.com
                                          Special Counsel for the Amistad Project
                                          of the Thomas More Society
                                          Dillon, McCandless, King, Coulter
                                          & Graham, L.L.P.
                                          128 West Cunningham Street
                                          Butler, PA 16001
                                          Telephone: (724) 283-2200
                                          Facsimile: (724) 283-2298

                                          Counsel for Intervenors


                                          /s/ Timothy P. Griffin
                                          Timothy P. Griffin (VA. I.D. No. 83195)*
                                          Email: tgriffin@thomasmoresociety.org
                                          Special Counsel for the Amistad Project
                                          of the Thomas More Society
                                          Thomas More Society
                                          Amistad Project
                                          115 Sandiges Road
                                          Amherst, VA 24521
                                          Telephone: (434) 660-6198

                                          *Pro Hac Vice Pending
     Case
      Case4:20-cv-02078-MWB
           4:20-cv-02078-MWB Document
                              Document207-2
                                       200-4 Filed
                                              Filed11/23/20
                                                    11/21/20 Page
                                                              Page47
                                                                   1 of 1
                                                                        47




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR PRESIDENT, INC.,              :      CASE NO. 4:20-CV-02078-MWB
et al.,                                           :
                                                  :
                             Plaintiffs,          :      The Hon. Matthew W. Brann
                                                  :
                       vs.                        :
                                                  :
KATHY BOOCKVAR, et al.,                           :
                                                  :
                             Defendants.          :


                             [PROPOSED] ORDER OF COURT


       AND NOW this ___ day of November 2020, upon consideration of Intervenors’ Motion to

Intervene pursuant to Rule 24(a) of the Fed. Rules of Civil Procedure, the Court hereby GRANTS

Intervenors’ Motion.



                                                  BY THE COURT,



                                                  ______________________________
                                                                           Judge
